Wyly, J.
The defendants, who were employed to furnish the plaintiffs with daily reports, indicating the fluctuations of the money market of New York, delivered a telegram to them on the second of November, 1869, reporting gold at 12 M. at 128|, whereas the true rate of gold at New York at that hour was 127-|.
The plaintiffs alleging that they were induced hy this telegram to buy foreign exchange to the amount of $173,816 15, sue the defendants for $1738 16, the amount of loss they sustained by said purchase, by reason of the erroneous report in said telegram rating gold at one per cent, higher than it was in New York at that day and hour. The court gave judgment for plaintiffs for the amount prayed for, and the defendants appeal.
There is no controversy as to the facts, the allegations of the plaintiffs being fully proved. . ..
The defendants, however, contend that the error in the telegram was owing to no fault of theirs; that the information conveyed in the telegram was taken from the indicator of the Gold Stock Company of *50New York, a corporation distinct from the defendants, and the error occurred in the working of the indicator. It is true the error resulted from a defect in the working of the indicator of the Gold Stock Company, placed for convenience in the office of the defendants in New York; hud this did not exonerate them from liability, because by their contract they were bound to convey to the plaintiffs correct information, which they could have obtained without relying on the indicator.
Failing to comply with their contract, the defendants conveyed to the plaintiffs incorrect information, whereby they sustained the loss complained of.
Judgment affirmed.